[Cite as State v. Hedenberg, 2015-Ohio-4673.]


                 Court of Appeals of Ohio
                                  EIGHTH APPELLATE DISTRICT
                                     COUNTY OF CUYAHOGA


                                 JOURNAL ENTRY AND OPINION
                                         No. 102112



                                           STATE OF OHIO

                                                      PLAINTIFF-APPELLEE

                                                vs.

                                   JONATHAN E. HEDENBERG

                                                      DEFENDANT-APPELLANT




                                          JUDGMENT:
                                    AFFIRMED AND REMANDED



                                     Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                          Case Nos. CR-12-569273-B and CR-13-575797-A

        BEFORE: Laster Mays, J., Celebrezze, A.J., and McCormack, J.

        RELEASED AND JOURNALIZED:                 November 12, 2015

                                                -i-
ATTORNEY FOR APPELLANT

Michael Webster
800 Standard Building
1370 Ontario Street
Cleveland, Ohio 44113


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

By: Jeffrey S. Schnatter
Assistant County Prosecutor
Justice Center, 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113
ANITA LASTER MAYS, J.:

       {¶1} Defendant-appellant Jonathan E. Hedenberg (“Hedenberg”) pleaded guilty to two

counts of rape, in violation of R.C. 2907.02(A)(1), a felony of the first degree; and two counts of

gross sexual imposition, in violation of R.C. 2907.05(A)(4), a felony of the third degree. The

trial court imposed a sentence of 11 years for each count of rape and five years for each count of

gross sexual imposition, to be served consecutively, totaling 32 years.

       {¶2} Hedenberg assigns three errors for our review.

                I.   Appellant did not make a knowing, voluntary, and intelligent plea of
       guilt in the lower court.

              II.   The trial court erred in denying appellant’s motion to withdraw his
       previously entered guilty plea.

              III.    The trial court failed to make the statutorily-required findings
       necessary to impose consecutive prison sentences.

       {¶3} After a review of the record, we affirm Hedenberg’s convictions and overrule his

first two assignments of error. On the third assignment of error, we find that the record

reflects the trial court made the necessary findings; however, the court failed to incorporate those

findings into the journal entries of the sentence. Consequently, although Hedenberg’s third

assignment of error is overruled, this case must be remanded for the limited purpose of issuing

a nunc pro tunc entry to correct the omissions.

I.     Facts and Procedural Posture

       {¶4} Hedenberg initially was indicted in Cuyahoga C.P. No. CR-12-569273 with three

codefendants. The charges against Hedenberg consisted of three counts of rape of a child under

ten years of age, with sexually violent predator specifications (“SVPs”), one count of kidnapping,
with sexual motivation specifications and an SVP, and one count of disseminating matter

harmful to juveniles, with a furthermore clause that the victim was under the age of 13.

       {¶5} Hedenberg was later charged in Cuyahoga C.P. No. CR-13-575797 with two counts

of rape of a child under ten years of age, two counts of gross sexual imposition (“GSI”), and one

count of kidnapping a child under the age of 18. All of the counts carried SVPs, and the

kidnapping count carried a sexual motivation specification. The two cases pertained to two

different victims.

       {¶6} On the scheduled date of trial, the parties arranged plea deals in the cases for

Hedenberg and his three codefendants.       The state agreed in exchange for Hedenberg’s guilty

pleas to amend the indictment in Cuyahoga C.P. No. CR-12-569273 to one count of forcible

rape and one count of GSI, with the SVPs deleted, and to dismiss the other counts.                   In

Cuyahoga C.P. No. CR-13-575797, the state agreed to amend the indictment to one count of

forcible rape with the SVPs deleted, leave the GSI as indicted, and the state would dismiss the

other counts. Thus, in each case, Hedenberg would plead guilty to one first-degree felony rape,

and one third-degree felony GSI.     The prosecutor noted for the record that Hedenberg would be

classified “as a Tier III sex offender with lifetime registration and verification every 90 days.”

       {¶7}    In conducting the plea colloquy, the trial court asked Hedenberg if he was “able to

understand this proceeding as it [was] occurring.” Hedenberg answered, “Yes, your Honor.”

The trial court encouraged him to stop the proceeding if he did not understand, was confused, or

disagreed with anyone’s statement. Hedenberg agreed to do so.

       {¶8} The trial court also asked if Hedenberg currently was “under the influence of drugs,”

and he responded that he took “Neurontin and Paxil” for “[s]ystemic Lupus. Nerve issues.”

The trial court stated, “Just to be clear, those are [medications] that actually help you to continue
to function with your Lupus disease, do not impair your ability to think. Is that correct?”

Hedenberg answered, “Technically, no, they do not.”

        {¶9} The trial court carefully explained each of the constitutional rights the defendants

would be waiving in entering their guilty pleas, and then explained to each defendant the

maximum sentences and fines that could be imposed. The court informed Hedenberg that he

also would be “classified as a Tier Three sex offender, which the court will explain to you at a

later time.” Hedenberg indicated that he understood. The trial court accepted Hedenberg’s

guilty pleas and referred him to the probation department for a presentence report.

        {¶10} When the trial court called the matter for sentencing, Hedenberg stated that he

“would like to withdraw [his] plea.” The court asked for the basis of his request, to which

Hedenberg responded, “I’m not guilty.” At that, the trial court reminded him that “you said you

were guilty and the Court reviewed with you all of your rights, all the things that you were

afforded, and you indicated to the Court that you understood. Did you not understand?”

        {¶11} Hedenberg asserted, “No, I understood, but I didn’t understand what I could —

what my options were.” The trial court repeated that it had reviewed his options with him and

again asked whether he did not understand what was said to him; this time, Hedenberg claimed,

“Not completely then.”       In response to the question, “What didn’t you understand?” —

Hedenberg simply stated that he had “changed [his] mind” immediately after the plea hearing.

The trial court decided his guilty pleas had been knowing and voluntary, and denied his request

to withdraw them.     Thereafter, the trial court imposed sentences of 11 years and 60 months in

Cuyahoga C.P. No. 12-CR-569273, and 11 years and 60 months in Cuyahoga C.P. No.

CR-13-575797. The court further ordered the sentences in each case to be served consecutively

to the other, for a total prison term of 32 years.   As a result, Hedenberg filed this timely appeal.
II.    Guilty Plea

       A.      Standard of Review

       {¶12} This court reviews de novo whether the trial court accepted a plea in compliance

with Crim.R. 11(C). State v. Lunder, 8th Dist. Cuyahoga No. 101223, 2014-Ohio-5341, ¶ 22.

Rigorous adherence to the requirements of Crim.R. 11(C)(2)(c), or strict compliance, is required

for constitutional rights. However, for nonconstitutional rights, substantial compliance is

sufficient. When a court deviates from the text of Crim.R. 11 for nonconstitutional rights,

substantial compliance will be found when, examining the totality of the circumstances, the

record indicates that “the defendant subjectively understands the implications of his plea and the

rights he is waiving.” State v. Nero, 56 Ohio St.3d 106, 108, 564 N.E.2d 474 (1990). An

explanation of the maximum penalty is required by Crim.R. 11(C)(2)(a).                    This is a

nonconstitutional right, so this court will look for substantial compliance. State v. Clark, 119

Ohio St.3d 239, 2008-Ohio-3748, 893 N.E.2d 462, ¶ 31.         State v. Pluhar, 8th Dist. Cuyahoga

No. 102012, 2015-Ohio-3344, ¶ 8.

       {¶13} Under this standard, slight deviations are permissible, so long as the totality of the

circumstances indicate that the defendant subjectively understood the implications of his plea.

State v. Phillips, 12th Dist. Butler No. CA2008-05-126, 2009-Ohio-1448, ¶ 13, citing Clark at ¶

31.   With regard to a nonconstitutional right, the reviewing court must determine whether the

trial court partially complied or whether it failed to comply with the rule. Clark at ¶ 32. If the

trial court partially complied, the plea may be vacated only if the defendant demonstrates a

prejudicial effect, that is, that he would not have entered the plea. Id.; Nero at 108.

       B.      Law and Analysis
       {¶14} In his first assignment of error, Hedenberg argues that the trial court improperly

accepted his guilty pleas for two reasons: 1) he informed the court that he was on medication

that “may have affected his thinking”; and 2) the court never fully informed him of his sexual

offender responsibilities. Crim.R. 11(C)(2) requires a trial court, before accepting a guilty plea, to

address the defendant personally to:        1) determine that the defendant is making the plea

voluntarily, with an understanding of the nature of the charges and the maximum penalty; 2)

inform the defendant of and determine that the defendant understands the effect of the guilty

plea, and that the court may proceed with judgment after accepting the plea; and 3) inform the

defendant and determine that the defendant understands that he is waiving his rights to a jury

trial, to confront the witnesses against him, to call witnesses in his favor, and to require the state

to prove his guilt beyond a reasonable doubt at a trial where the defendant cannot be forced to

testify against himself.

       {¶15} In this case, the trial court fully complied with its duty to inform Hedenberg of his

constitutional rights.     The record also compels the conclusion that the trial court substantially

complied with the other duties imposed by Crim.R. 11(C)(2).         When Hedenberg told the trial

court that he was taking medication, the court wanted the specific names and the reason he

required them. The court also specifically asked Hedenberg if the medications compromised his

understanding of the proceedings. When Hedenberg attempted to hedge his answer, the trial

judge noted that she, too, took medication for the same disease.       After this, Hedenberg agreed

that the medication did not affect his understanding. Under these circumstances, the trial court

was not required to explore further the possible psychological effects of Hedenberg’s medication

for treatment of Lupus in order to determine that his guilty pleas were knowing, voluntary, and

intelligent. State v. Martin, 8th Dist. Cuyahoga No. 66046, 1994 Ohio App. LEXIS 4569 (Oct.
6, 1994); State v. McDowell, 8th Dist. Cuyahoga No. 70799, 1997 Ohio App. LEXIS 113 (Jan.

16, 1997).

       {¶16} Hedenberg must also show that there exists a prejudicial effect resulting from the

trial judge accepting his guilty plea. The test for prejudice is “whether the plea would have

otherwise been made.”       Nero, 56 Ohio St.3d 106, 108, 564 N.E.2d 474 (1990). Because the

trial judge explicitly and clearly explained Hedenberg’s rights and the results of his guilty plea,

we cannot conclude that he would not have pleaded guilty. There is no evidence in the record

that the trial judge did not comply in any way with the standards set forth in Crim.R. 11. The

appellant understood the nature of his guilty plea, and the trial court did not unlawfully sentence

him.

       {¶17} As to Hedenberg’s registration duties for his convictions, the prosecutor stated in

laying out the plea agreement that Hedenberg agreed to the fact that he would be classified “as a

Tier Three sex offender with lifetime registration and verification every 90 days.” Hedenberg

was not “misadvised” or prejudiced, and he made no inquiries of the trial court when the court

subsequently indicated that the duties would be more fully detailed during the sentencing

hearing.     Thus, it cannot be said that the trial court’s brevity on this point was a “deal breaker”

and that Hedenberg did not subjectively understand the implications of his pleas. State v. Deal,

8th Dist. Cuyahoga No. 93969, 2010-Ohio-4490, ¶ 28; compare State v. Henson, 12th Dist.

Butler No. CA2013-12-221, 2014-Ohio-3994, ¶ 14. For the foregoing reasons, Hedenberg’s

first assignment of error is overruled.

III.   Motion to Withdraw Guilty Plea

       A.        Standard of Review
        {¶18} A motion to withdraw a guilty plea is governed by the standards set forth in

Crim.R. 32.1, which provides that “[a] motion to withdraw a plea of guilty or no contest may be

made only before sentence is imposed; but to correct manifest injustice the court after sentence

may set aside the judgment of conviction and permit the defendant to withdraw his or her plea.”

Generally, a presentence motion to withdraw a guilty plea should be freely and liberally granted.

State v. Xie, 62 Ohio St.3d 521, 527, 584 N.E.2d 715 (1992). A defendant, however, does not

have an absolute right to withdraw a plea prior to sentencing, and it is within the sound discretion

of the trial court to determine what circumstances justify granting such a motion.   Id.

        {¶19} The decision to grant or deny a Crim.R. 32.1 motion is committed to the sound

discretion of the trial court. State v. Smith, 49 Ohio St.2d 261, 264, 361 N.E.2d 1324 (1977),

paragraph two of the syllabus.    We will not reverse a trial court’s decision absent an abuse of

discretion. Id., citing Xie at 584. A trial court abuses its discretion when its judgment is

unreasonable, arbitrary, or unconscionable.      State v. Armstrong, 8th Dist. Cuyahoga No.

101961, 2015-Ohio-3343, citing Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d

1140 (1983).

        B.      Law and Analysis

        {¶20}    Hedenberg argues in his second assignment of error that the trial court

improperly denied his pro se presentence motion to withdraw his guilty pleas.        In ruling on a

presentence motion to withdraw a plea, the court must conduct a hearing and decide whether

there is a reasonable and legitimate basis for withdrawal of the plea. Id. at 527. This court has

held that,

        A trial court does not abuse its discretion in overruling a motion to withdraw:
        (1) where the accused is represented by highly competent counsel, (2) where the
        accused was afforded a full hearing, pursuant to Crim.R. 11, before he entered the
       plea, (3) when, after the motion to withdraw is filed, the accused is given a
       complete and impartial hearing on the motion, and (4) where the record reveals
       that the court gave full and fair consideration to the plea withdrawal request. State
       v. Tucker, 8th Dist. Cuyahoga No. 97981, 2012-Ohio-5067, ¶ 7, quoting State v.
       Peterseim, 68 Ohio App.2d 211, 214, 428 N.E.2d 863 (8th Dist.1980), paragraph
       three of the syllabus.

       {¶21} The record        demonstrates all of the above conditions were met.              In the

underlying proceedings, 1) Hedenberg had competent counsel who, in the face of the numerous

and serious crimes alleged against his client, arranged for him an advantageous plea agreement,

2) the trial court substantially complied with its duties under Crim.R. 11(C)(2) before accepting

Hedenberg’s guilty pleas, 3) the trial court conducted a complete and impartial hearing on his

motion, and 4) the trial court gave full and fair consideration to his motion.             The best

explanation Hedenberg offered for presenting his motion was that he “changed his mind.” The

trial court acted well within its discretion to reject this as a legitimate basis upon which to grant

Hedenberg’s motion. State v. Sandridge, 8th Dist. Cuyahoga No. 101653, 2015-Ohio-1541, ¶

30; State v. Hurst, 8th Dist. No. 89297, 2007-Ohio-6326, ¶ 8. His second assignment of error,

accordingly, is overruled.

IV.    Consecutive Sentences

       A.      Standard of Review

       {¶22} Under R.C. 2953.08(G)(2), an appellate court “may increase, reduce, or otherwise

modify a sentence * * * or may vacate that sentence and remand the matter to the sentencing

court for resentencing. * * * The appellate court may take any action authorized by this

division if it clearly and convincingly finds * * * [t]hat the sentence is otherwise contrary to

law.” State v. Deal, 8th Dist. Cuyahoga No. 88669, 2007-Ohio-5943, ¶ 56.

       B.      Law and Analysis
       {¶23} In his third assignment of error, Hedenberg argues that the trial court failed to

actually make the findings required by R.C. 2929.14(C)(4) for the imposition of consecutive

sentences. R.C. 2929.14(C)(4) states,

       If multiple prison terms are imposed on an offender for convictions of multiple
       offenses, the court may require the offender to serve the prison terms
       consecutively if the court finds that the consecutive service is necessary to protect
       the public from future crime or to punish the offender and that consecutive
       sentences are not disproportionate to the seriousness of the offender’s conduct and
       to the danger the offender poses to the public, and if the court also finds any of the
       following:

              (a) The offender committed one or more of the multiple offenses while
       the offender was awaiting trial or sentencing, was under a sanction imposed
       pursuant to section 2929.16, 2929.17, or 2929.18 of the Revised Code, or was
       under postrelease control for a prior offense.

               (b) At least two of the multiple offenses were committed as part of one
       or more courses of conduct, and the harm caused by two or more of the multiple
       offenses so committed was so great or unusual that no single prison term for any
       of the offenses committed as part of any of the courses of conduct adequately
       reflects the seriousness of the offender’s conduct.

              (c) The offender’s history of criminal conduct demonstrates that
       consecutive sentences are necessary to protect the public from future crime by the
       offender.

       {¶24} The trial court stated in pertinent part the following at the sentencing hearing:

              THE COURT: Mr. Jonathan Hedenberg, the sentence of the Court on the
       charge of rape is * * * 11 years at the Lorain Correctional Institution. On the
       charge of gross sexual imposition, the sentence of the Court is * * * 60 months at
       the Lorain Correctional Institution. Those sentences will be consecutive.

               [Codefendant] Mr. Charles Hedenberg, the sentence of the Court on the
       charge of rape will be * * * 11 years at the Lorain Correctional Institution. On
       the charge of gross sexual imposition, the sentence of the Court is * * * 60 months
       at the Lorain Correctional Institution. Those sentences will be consecutive.

              The Court makes the following findings with reference to its consecutive
       sentences: The Court finds that these sentences are necessary to protect the public
       from future crime. The Court believes that consecutive sentences are necessary
       to punish the offender. The Court further finds that consecutive sentences are
       not disproportionate to the seriousness of the offender’s conduct. The Court
       further finds that consecutive sentences are not disproportionate to the danger the
       offender poses to the public, and the offender’s history of criminal conduct
       demonstrates that consecutive sentences are necessary to protect the public from
       future crime by the offender.

               ***

               THE COURT: [As to Cuyahoga C.P. No. CR-13-575797,] Rape, a
       felony of the first degree, the sentence of the Court is 11 years at the Lorain
       Correctional Institution. For the charge of gross sexual imposition, the sentence
       of the Court is * * * 60 months at the Lorain Correctional Institution.

              Again, the Court reiterates the language that it just said with reference to
       consecutive sentences — unless you [Defense Counsel] believe I should do it
       again * * *.

       {¶25} Hedenberg’s defense counsel demurred and agreed when the trial court asked if he

“waive[d] any defects” in the sentencing findings. Hedenberg now asserts in this assignment of

error that the trial court’s finding that he had a “history of criminal conduct” is unsupported in

the record. However, the trial court was mindful that it was pronouncing sentence in two

separate cases for crimes against two different victims. State v. Orr, 8th Dist. Cuyahoga No.

101582, 2015-Ohio-1738, ¶ 12. Under these circumstances, the trial court could accurately

mention Hedenberg’s criminal “history” as a justification for consecutive terms.           State v.

Nordstrom, 8th Dist. Cuyahoga No. 101657, 2015-Ohio-1454, ¶ 14-16.

       {¶26} Hedenberg’s third assignment of error, accordingly, is overruled, but this court

notes that the trial court failed to incorporate its consecutive sentence findings in its journal

entry. In State v. Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177, 16 N.E.3d 659, ¶ 29, the Ohio

Supreme Court held that a trial court must not only make the findings at the sentencing hearing,

it must also incorporate its statutory findings for consecutive sentences into the sentencing entry.

The Supreme Court determined, however, that “[a] trial court’s inadvertent failure to incorporate
the statutory findings in the sentencing entry after properly making those findings at the

sentencing hearing does not render the sentence contrary to law[.]” Id. Rather, “such a clerical

mistake may be corrected by the court through a nunc pro tunc entry to reflect what actually

occurred in open court.” Id.

       {¶27} In light of Bonnell, this matter is remanded to the trial court for the limited purpose

of issuing a new sentencing journal entry, nunc pro tunc, to incorporate its consecutive sentence

findings.

       {¶28} Judgment affirmed and remanded to the lower court for further proceedings

consistent with this opinion.

       It is ordered that appellee recover from appellant costs herein taxed. The court finds there

were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the municipal court to

carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.



_______________________________________
ANITA LASTER MAYS, JUDGE

FRANK D. CELEBREZZE, JR., A.J., and
TIM McCORMACK, J., CONCUR